Title: Notes on a Cabinet Meeting, 26 May 1804
From: Jefferson, Thomas
To: 


          1804. May. 26. Present the Secretaries and Atty Genl. What terms of peace with Tripoli shall be agreed to? if successful, insist on their deliverg. up men without ransom, and reestablishing old treaty without paying any thing. if unsuccessful, rather than have to continue the war, agree to give 500. D. a man, (having first deducted for the prisoners we have taken) and the sum in gross & tribute before agreed on.
          Shall any thing be furnished to the Ex-bashaw to engage cooperation? Unanimously 20000. D.
          Whether we shall prohibit our mercht. vessels from arming to force a trade in St. Domingo, as requested by Pichon? unanimously not.
        